DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/2/2020, 6/16/2020, and 8/6/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 10, 14, and 15 are objected to because of the following informalities:
On line 1 of claim 10, “each cut” should read “each cut of the plurality of cuts” to provide consistent use of terminology throughout the claims.
On line 1 of claim 14, “the cuts” should read “the plurality of cuts” to provide consistent use of terminology throughout the claims.
On line 1 of claim 15, “the cuts” should read “the plurality of cuts” to provide consistent use of terminology throughout the claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chee (US 6,017,323).
In regard to claim 1, Chee discloses a catheter (various embodiment apply; see Figure 4 for reference) comprising: an elongated body (see Figure 4) including: an inner liner (304) extending between a proximal end and a distal end, the inner liner defining a lumen (shown in Figure 4), wherein the inner liner includes a proximal section including the proximal end and a distal section including the distal end, wherein the distal section of the inner liner includes a liner wall defining a plurality of cuts (306); and an outer jacket (unnumbered outer liner including balloon section 102 and infusion section 104) positioned over the inner liner and fixed to the inner liner (part of the overall same device), wherein the outer jacket extends over the plurality of cuts (see Figure 4), and wherein the inner liner (304) is formed from a more lubricous material than the outer jacket (see col. 10, lines 6-20 and col. 12, line 20).
In regard to claim 2, Chee discloses wherein the lumen defined by the inner liner (304) is an inner lumen of the elongated body (see Figure 4).
In regard to claim 3, Chee discloses wherein at least one cut of the plurality of cuts (306) is a through- cut that extends through a thickness of the liner wall to the lumen (see Figure 4; all cuts 306 extend through lumen).
In regard to claim 7, Chee discloses wherein at least one cut of the plurality of cuts (306) is disposed in an arc around an outer surface of the inner liner (see Figure 4; all cuts are disposed around an arc).
In regard to claim 12, Chee discloses wherein the inner liner (304) has a circular cross-section (see Figure 4), and at least one cut of the plurality of cuts (306) extends 
In regard to claim 14, Chee discloses wherein the cuts (306) are symmetrically arranged relative to a longitudinal axis of the inner liner (304) (clear symmetry of cuts is shown in Figure 4).
Claims 1-2, 4-5, 7, 12, 14, 17-19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berg et al. (US 5,897,537; hereafter Berg).
In regard to claim 1, Berg discloses a catheter (10) comprising: an elongated body (11) including: an inner liner (12) extending between a proximal end and a distal end, the inner liner defining a lumen (lumen of 12), wherein the inner liner includes a proximal section including the proximal end and a distal section including the distal end, wherein the distal section of the inner liner includes a liner wall defining a plurality of cuts (see Figure 6; element 14 creates cuts/grooves in the outer surface of 12); and an outer jacket (16) positioned over the inner liner and fixed to the inner liner (see Figure 6), wherein the outer jacket extends over the plurality of cuts (see Figure 6), and wherein the inner liner is formed from a more lubricous material than the outer jacket (see col. 5, lines 31-44).
In regard to claim 2, Berg discloses wherein the lumen defined by the inner liner is an inner lumen of the elongated body (see Figure 6).
In regard to claim 4, Berg discloses wherein at least one cut of the plurality of cuts is a partial cut, wherein the partial cut extends only partially through a thickness of the liner wall (see Figure 6; all cuts are partial cuts).

In regard to claim 7, Berg discloses wherein at least one cut of the plurality of cuts is disposed in an arc around an outer surface of the inner liner (see Figure 6; col. 5, lines 34-36).
In regard to claim 12, Berg discloses wherein the inner liner has a circular cross section (see Figure 6), and at least one cut of the plurality of cuts extends around only part of a circumference of the circular cross-section (see Figure 6; each cut extends around only a portion of the circumference).
In regard to claim 14, Berg discloses wherein the cuts are symmetrically arranged relative to a longitudinal axis of the inner liner (see Figure 6).
In regard to claim 17, Berg discloses wherein the elongated body extends along a longitudinal axis, wherein the inner liner comprises an inner liner portion and the outer jacket comprises an outer jacket portion longitudinally aligned with the inner liner portion (see Figure 6), wherein the inner liner portion is formed from a first material having a first hardness and the outer jacket portion is formed from an outer liner material having a second hardness, the second hardness being greater than the first hardness (see col. 5, line 62- col. 6, line 35).
In regard to claim 18, Berg discloses a catheter (10) comprising: an elongated body (11) including: an inner liner (12) extending between a proximal end and a distal end, the inner liner defining a lumen, wherein the inner liner includes a proximal section including the proximal end and a distal section including the distal end, wherein the distal section of the inner liner includes a liner wall defining a helical cut (see Figure 6; 
In regard to claim 19, Berg discloses wherein the lumen defined by the inner liner is an inner lumen of the elongated body (see Figure 6).
In regard to claim 21, Berg discloses wherein the helical cut is a partial cut extending only partially through a thickness of the liner wall (see Figure 6).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Wolvek et al. (US 4,276,874; hereafter Wolvek) in view of Jimenez (US 5,423,773).
In regard to claim 18, Wolvek discloses a catheter (20) comprising: an elongated body (22, 28) including: an inner liner (22) extending between a proximal end and a distal end, the inner liner defining a lumen (interior of 22), wherein the inner liner includes a proximal section including the proximal end and a distal section including the distal end (see Figure 1), wherein the distal section of the inner liner includes a liner wall defining a helical cut (38, 40); and an outer jacket (28) positioned over the inner liner and fixed to the inner liner (at 34, 35), wherein the outer jacket extends over the helical cut (see Figure 1).
Wolvek fails to expressly disclose wherein the inner liner is formed from a more lubricous material than the outer jacket as is recited in claim 18.
Jimenez discloses at column 4, lines 47-61 that it is known in the catheter art that an inner liner (12) of a catheter body (10) is manufactured of a low coefficient of friction material such as perfluorinated polymer, tetrafluorethylene polymer, or polytetrafluoroethylene.  Jiminez teaches that the material provides for a high degree of lubricity at the inner surface and is bio-compatible. In view of the teaching of Jimenez, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the lubricious material as the specific type of plastic from which to manufacture the inner liner of Wolvek, because it amounts to selection of a known material based on its known suitability for the purpose.
 lumen of the elongated body (see Figs. 1-2).
In regard to claim 20, Wolvek discloses wherein the helical cut (38, 40) is a through-cut that extends through a thickness of the liner wall to the lumen (see col. 6, lines 19-25).
In regard to claim 22, the instant disclosure describes the parameters of cut shape, cut location, and cut symmetery as being merely preferable, and does not describe these parameters as contributing any unexpected results to the system. As such, parameters such as cut shape, cut location, and cut symmetery are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the limitations of cut shape, cut location, and cut symmetery would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chee in view of Davis (US 2006/0189896).
In regard to claim 13, Chee discloses all of the limitations recited in the independent claim but fails to disclose wherein a density of the plurality of cuts decreases in a proximal direction, wherein the density corresponds to a number of cuts per unit length of the inner liner.
Davis discloses an analogous liner to the claimed invention comprising a number of grooves (630; cut-like features) and further teaches that the width, depth, and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the liner of Chee with the varied spacing of Davis in order to optimize the flexibility of the liner.
Claims 8-11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chee.
The instant disclosure describes the parameters of cut shape, cut location, and cut symmetery as being merely preferable, and does not describe these parameters as contributing any unexpected results to the system. As such, parameters such as cut shape, cut location, and cut symmetery are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in .
Claims 6, 8-11, 15-16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Berg.
The instant disclosure describes the parameters of cut shape, cut location, and cut symmetery as being merely preferable, and does not describe these parameters as contributing any unexpected results to the system. As such, parameters such as cut shape, cut location, and cut symmetery are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the limitations of cut shape, cut location, and cut symmetery would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,537,710. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the patented claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/Primary Examiner, Art Unit 3783